UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2409


LOUIS KEITH HARRIS,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:11-cv-01590-DCN)


Submitted:   August 20, 2013                 Decided:   August 23, 2013


Before WILKINSON, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Daniel Mayes, SMITH, MASSEY, BRODIE, GUYNN & MAYES, P.A.,
Aiken, South Carolina, for Appellant.       William N. Nettles,
United States Attorney, Marshall Prince, Assistant United States
Attorney, Columbia, South Carolina; John Jay Lee, Regional Chief
Counsel, Noah M. Schabacker, Special Assistant United States
Attorney, SOCIAL SECURITY ADMINISTRATION, Denver, Colorado, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Louis Keith Harris appeals the district court’s order

adopting the magistrate judge’s recommendation and upholding the

Commissioner         of     Social      Security’s         decision        to           deny   him

supplemental         security       insurance          benefits     and        a    period      of

disability insurance benefits.                 We have reviewed the record and

affirm.

            Our           review      of      the        Commissioner’s             disability

determination is limited to evaluating whether the findings are

supported by substantial evidence and whether the correct law

was applied.          See Johnson v. Barnhart, 434 F.3d 650, 653 (4th

Cir.   2005)    (per       curiam)     (citing      42    U.S.C.    §     405(g)         (2006)).

“Substantial evidence is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”                                        Id.

(internal quotation marks omitted).                      We do not reweigh evidence

or   make   credibility            determinations         in    evaluating          whether      a

decision       is     supported        by     substantial          evidence;             “[w]here

conflicting         evidence       allows   reasonable          minds     to       differ,”     we

defer to the Commissioner’s decision.                          Id. (internal quotation

marks omitted).

            Harris claims (1) that the magistrate judge erred in

restricting         his    review     after    the       second    remand          of    Harris’s

petition    solely         to   the   issue       of    credibility;       (2)          that   the

district    court          should      have       remanded        the     case          for    the

                                              2
administrative law judge (“ALJ”) to consider the opinion of Dr.

Holford,       which   was    acquired      only    after      the   conclusion     of

administrative proceedings; and (3) that the ALJ’s credibility

findings with respect to the degree of pain suffered by Harris

are     both    unclear      and    unsupported     by    substantial       evidence.

Having    reviewed     each        of   Harris’   arguments     in   light    of   the

record, we conclude that none of them suffices to disturb the

ALJ’s denial of benefits.

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are      adequately     presented     in   the   materials

before    this    court   and       argument    would    not   aid   the   decisional

process.

                                                                             AFFIRMED




                                            3